Miller, J.:
The plaintiff is a foreign corporation, organized under the laws of the State of Maryland. It moved to vacate the order for its examination before trial and seeks to sustain the order appealed from on the sole ground that it is a foreign corporation. We have been unable to find any provision of the Code of Civil Procedure, and none has been called to our attention, which grants a foreign corporation, suing in the courts of this State, immunity from examination before trial, and we know of no reason why sections 870 et seq. of the Code of Civil Procedure are not as applicable to the case of a non-resident party as to that of a resident.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, without costs.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Order reversed,' with ten dollars costs and disbursements, and motion denied, without costs.